DETAILED ACTION
Status of Claims
 	Claims 1-16 are pending in this application, with claims 1 and 15 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Foreign Priority
 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
 	The title of the invention is not adequately descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
	The drawings were received on January 27, 2021.  These drawings are NOT acceptable.
 	The drawings are objected to because the submitted drawings are grayscale drawings, i.e., not black and white as required by 37 C.F.R. 1.84(a)(1) {“Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.” (emphasis added)}.  Black and white photographs and/or grayscale drawings, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.   See MPEP 608.02(VII). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
 	Claim 7 is objected to because of the following informalities:  “the individual images” (2nd occurrence in line 2, i.e., “creating the individual images with the lens for a camera.”) lacks proper antecedent basis.  In this instance, it is unclear whether the refers to the “first set of individual images” or the “second set of individual images.” Appropriate clarification and/or correction is required.
 	Claim 8 is objected to because of the following informalities:  “effected additionally taking” (lines 3-4) is grammatically improper such that its meaning is unclear (“effected by additionally taking” would be proper).  Appropriate correction is required.
	Claim 13 is objected to because of the following informalities:  the phrase "such as, for example" (in line 3 of claim 13) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 	Regarding claim 15, claim 15 is directed to a “computer program comprising instructions”.    Data structures not claimed as embodied in a non-transitory computer-readable storage medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized (MPEP 2106.03).
 Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 15-16 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by HIASA (US 2017/0302868).
   	Regarding claim 15, HIASA discloses a computer program (¶ [0010]: “an image processing program as a computer program that causes a computer to perform a noise reduction on at least part of an input image produced by image capturing using an image capturing system.”  ¶ [0040]: “The image processor 104 as an image processing computer executes this process according to an image processing program as a computer program.”) comprising instructions which, when executed on a data processing system (¶ [0065]: “The image processing apparatus 202 as an image processing computer executes this process according to an image processing program as a computer program.”), cause the data processing system to:
 	determine a size (e.g.,  ¶ [0071]: “the F-number”), a shape, and/or a location (e.g.,  ¶ [0071]: “the focal length”) of an exit pupil of a lens (e.g., ¶ [0036]: “a state of an aperture stop and a focus state of the imaging optical system 101”; ¶ [0037]: “acquire the optical characteristic information from the memory 105 with reference to the image capturing condition information for the input image.”)  for a predetermined group of image points (e.g., ¶ [0037]: “an image previously stored in the image recording medium 106 as the input image”; ¶ [0047]: “the partial region”,  ¶ [0071]: “the partial region”) (¶ [0037]: “the image processor 104 may read an image previously stored in the image recording medium 106 as the input image and acquire the optical characteristic information from the memory 105 with reference to the image capturing condition information for the input image. Then, the image processor 104 may perform, on the input image, the noise reduction using the optical characteristic information.”  ¶ [0036]: “The image capturing condition information includes a state of an aperture stop and a focus state of the imaging optical system 101 at image capturing to produce the input image, and further includes a focal length and others when the imaging optical system 101 is a zoom lens.”  ¶ [0047]: “In contrast, the aberration changes with the image height. Thus, an acquirable threshold frequency of the object space changes with the image height. Consequently, the optical characteristic information changes with the position of the partial region acquired at step S103, that is, with the image height. In addition, the aberration also changes with the F-number and the focus position of the imaging optical system 101 and the focal length of the imaging optical system 101 as the zoom lens. Thus, these values are information needed to determine the optical characteristic information for the partial region.”  ¶ [0061]: “The image processing apparatus 202 also acquires optical characteristic information of the image capturing apparatus (image capturing system) 201 used for image capturing to produce the input image, from the image capturing apparatus 201 or from a set of information associated with the input image. The image processing apparatus 202 then stores the optical characteristic information on the memory 204.”  ¶ [0071]: “In addition, a degree of the performance degradation for the same defocus amount still changes with the focal length and the F-number of the imaging optical system. Thus, determination of the optical characteristic information requires the F-number, the focus position and the focal length (in the zoom lens) of the imaging optical system and the position (that is, the depth) of the partial region.”); 
 	input an object space function (¶ [0061]: “The image processing apparatus 202 acquires (produces), from information on the parallaxes, information on a depth of an object space at each position (coordinates) in the input image, in other words, a depth map as information on a distribution of the depth in the input image. The image processing apparatus 202 then stores the depth map in a memory 204.”  ¶ [0068]: “At step S202, the noise reducer 205 acquires (produces) the depth map of the input image.”  ¶ [0072]: “As described above, the information on the depth of the object space is needed to take the defocus into consideration as the optical characteristic.”); 
 	create a point spread function and/or input an optical transfer function and/or create a ray function (¶ [0044]: “At step S104, the image processor 104 acquires (provides) the optical characteristic information for a position of the partial region acquired at step S103 in the input image. The optical characteristic information indicates the optical characteristic of the imaging optical system 101 at image capturing to produce the input image; the optical characteristic information includes an optical transfer function (OTF) and a point spread function (PSF). Alternatively, the optical characteristic information may be simply a spot diameter as a spread amount of a point image, for example. However, the optical transfer function and the point spread function are desirably acquired to perform the noise reduction with a higher accuracy.”  ¶ [0061]: “The image processing apparatus 202 also acquires optical characteristic information of the image capturing apparatus (image capturing system) 201 used for image capturing to produce the input image, from the image capturing apparatus 201 or from a set of information associated with the input image. The image processing apparatus 202 then stores the optical characteristic information on the memory 204.”  ¶ [0095]: “As the optical characteristic information in this embodiment, instead of using information based on the optical transfer function, the defocus characteristic may be obtained in a simplified manner from, for example, Expression (7) or the like by using the focal length and the F-number of the imaging optical system. To perform the process with a higher accuracy, the optical characteristic information based on the optical transfer function may be used.”); and 
 	generate an image (¶ [0062]: “A noise reducer 205 as an acquirer and a processor included in the image processing apparatus 202 performs a noise reduction on the input image acquired through the communication unit 203. An output image after the noise reduction is output through the communication unit 203 to at least one of a display apparatus 206, a recording medium 207 and an output apparatus 208.”  ¶ [0098]: “An image processor 406 in the server 403 performs the noise reduction described in Embodiment 2 (FIG. 8) on the input image. The server 403 sends an output image obtained as a result of the noise reduction to the image capturing apparatus 401 and stores the output image on the memory 405.”). 
 	Regarding claim 16 (depends on claim 15), claim 16 is directed to a non-transitory computer-readable storage medium storing the computer program of claim 15 and, as such, is rejected for the same reasons applied above in the rejection of claim 15. 
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over NATTRESS (US 2005/0168485) in view of CONNELL (US 2019/0392628).
	Regarding claim 1, NATTRESS discloses a method for creating a second series of individual images (e.g., “computer-generated 3D images”) with a first series of individual images (e.g., “real images”) (ABSTRACT: “A method for producing composite images of real images and computer-generated 3D images uses camera-and-lens sensor data. The real images can be live, or pre-recorded, and may originate on film or video. The computer-generated 3D images are generated live, simultaneously with the film or video and can be animated or still based upon pre-prepared 3D data.”  ), 
 wherein individual images of the first or the second series of individual images were recorded with a lens (e.g., ¶ [0006]: “the real camera lens”;  ¶ [0016]: “the lens 3.”) (¶ [0016]: “A camera 1 such as a film, video, or high-definition video camera can be fitted with sensors 2 as part of the lens 3.”  ¶ [0016]: “The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. “   ABSTRACT: “method for producing composite images of real images and computer-generated 3D images uses camera-and-lens sensor data.”  ABSTRACT: “The real images can be live, or pre-recorded, and may originate on film or video.”  NOTE: Real images recorded with camera 1 are recorded with a lens, i.e., lens 3.”), the method comprising: 
 	determining properties (¶ [0017]: “to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”  ¶ [0026]: “If the computer simulation of a virtual camera is capable of simulating lens distortions then the lens information from the camera data can be used as parameters in the simulation of the virtual camera, otherwise the image processing techniques can be used.”) for the individual images (¶ [0016]: “each frame of video”) of the first series of individual images (¶ [0016]: “each frame of video.” ) (¶ [0005]: “the use of lens sensor information”;  ¶ [0006]: “computer simulation of the lens,”  ¶ [0007]: “accurate computer graphic representations of depth of field and focus,”  ¶ [0008]: “and accurate geometrical correspondence by taking into account the movements of the individual lens elements inside the camera.”  ¶ [0016]: “A camera 1 such as a film, video, or high-definition video camera can be fitted with sensors 2 as part of the lens 3. The lens sensors 2 can produce a digital signal 4 that represents the positions of the lens elements they are sensing.  Additional position and orientation sensors 5 on the camera itself can reference their positions to a fixed reference point 6 (shown in FIG. 4) not attached to the camera. The camera sensors also produce a digital signal 7, which is later combined at a combination module 8 with the lens sensor signal to be transmitted from a transmission unit 9 to a computer system 10 as shown in FIG. 2. The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. The camera also generates a time code 15 which it uniquely assigns to each frame of video using an assignment module 16. Assigning the same timecode to the set of collected sensor data recorded at the same time produces meta-data 17 of the camera image.”  ); and 
 	creating or adapting the individual images of the second series of individual images taking account of properties (¶ [0017]: “This meta-data can then be transmitted from an output 18 to a computer system (by cable, wireless or other means) where processing can take place that will convert the meta-data into camera data 19. The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”  ¶ [0023]: “In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.”  ¶ [0003]: “It is desirable for a good-looking virtual set that there is an accurate dynamic link between the camera recording the actors and the computer generating the 3D graphics. It is preferred that the computer receives data indicating precisely where the camera is, which direction it is pointing, and what the status of the lens focus, zoom and aperture is for every frame of video recorded. This ensures that the perspective and view of the virtual set is substantially the same as that of the video of the actor that is being placed into the virtual set, and that when the camera moves, there is synchronization between the real camera move and the view of the virtual set.”  ¶ [0026]: “Lens distortion, where the video image recorded by the camera appears distorted due to the particular lenses being used by the camera, can also be applied to the computer graphics using image-based processing techniques. Computer graphics generally do not exhibit any lens distortion because a lens is not used in their production. The computer simulation of a virtual camera will generally not produce lens distortions. If the computer simulation of a virtual camera is capable of simulating lens distortions then the lens information from the camera data can be used as parameters in the simulation of the virtual camera, otherwise the image processing techniques can be used.”  ¶ [0028]: In the first case, the video images have lens distortion caused by the lenses used in the camera, and an equivalent distortion in terms of nature and amount are calculated from the camera data and applied to the computer graphics via the image-based processing.”   ¶ [0001]: “The invention relates to producing a series of generated images in response to data from a camera/lens system in such a way that the generated images match the visual representation resulting from the data parameters. The optical qualities of the generated images are similar to the optical qualities of the images resulting from the camera/lens system. Optical qualities that may be modified according to the present invention include qualities such as depth of field, focus, t-stop (exposure), field of view and perspective.”).
 	NATTRESS discloses simulating the camera lens.  However, although arguably inherent in simulating the camera lens, NATTRESS does not explicitly disclose: “determining properties of a light ray within the lens” and “taking account of properties of the light ray within the lens.”
 	Nevertheless, whereas NATRESS may not be entirely explicit as to, CONNELL plainly teaches that simulating a lens/lenses of a camera includes: 
 	determining properties of a light ray within the lens (e.g., ¶ [0065]: “obtaining a point spread function of the one or more lenses”;  ¶ [0066]: “generating a look up table”;  ¶ [0031]: “point spread function 152 of one or more lenses,”  ¶ [0032]: “point spread function 152”;  ¶ [0032]: “look up table 172.”) (¶ [0065]: “With reference to FIG. 6A, at 604, the method 600 may include, at a precomputing stage, obtaining a point spread function of the one or more lenses.”   ¶ [0066]: “At 616, the method 600 may include, based on ray tracing the first input raster image, generating a look up table by computing a contribution to a pixel in the first output image, wherein the contribution is from a pixel at each location of a subset of locations in the first input raster image.”  ¶ [0067]: “At 624, the method 600 may include, at a runtime stage, obtaining a second input raster image comprising a plurality of pixels. At 628, the method 600 may include using the look up table to generate a second output image from the second input raster image.”  ¶ [0069]: “With reference to FIG. 6B, at 652, the method 600 may include obtaining a third input raster image. At 656, the method 600 may include, wherein obtaining the second input raster image and the third input raster image comprises obtaining the second input raster image and the third input raster image at a frame rate. At 660, the method 600 may include using the look up table to generate a third output image from the third input raster image. At 664, the method 600 may include, wherein generating the second output image and the third output image comprises generating the second output image and the third output image at approximately the frame rate.”  Abstract: “methods for simulating light passing through one or more lenses.” Abstract: “method comprises obtaining a point spread function of the one or more lenses, obtaining a first input raster image comprising a plurality of pixels, and ray tracing the first input raster image using the point spread function to generate a first output image. Based on ray tracing the first input raster image, a look up table is generated by computing a contribution to a pixel in the first output image, wherein the contribution is from a pixel at each location of a subset of locations in the first input raster image. A second input raster image is obtained, and the look up table is used to generate a second output image from the second input raster image.”  ¶ [0001]: “Ray tracing can generate accurate images by calculating how light travels through optical systems, such as lenses”  ¶ [0004]: “The method generates a look up table based on ray tracing the first input raster image by computing a contribution to a pixel in the first output image, wherein the contribution is from a pixel at each location of a subset of locations in the first input raster image. At a runtime stage, a second input raster image comprising a plurality of pixels is obtained, and using the look up table the method generates a second output image from the second input raster image.”  ¶ [0015]: “Generating images of real or simulated scenes also may be useful in a variety of other examples, including cinematography and gaming.”  ¶ [0016]: “In some examples, effects of viewing an image via a lens, prism, mirror or other optical hardware may be simulated using reference physical parameters of the optical hardware. For example, a simulated view through a lens may be generated by ray tracing how light will travel inside the lens based on given parameters. For example, the parameters may include a point spread function describing how light spreads when it passes through the lens.”  ¶ [0017]: “Ray tracing using parameters such as a point spread function may generate accurate simulations of optical systems.”  ¶ [0018]: “Accordingly, examples are disclosed that relate to computing devices and methods for simulating light passing through one or more lenses.”  ¶ [0031]: “In some examples involving an image capture device, the developer also may describe one or more optical systems of the image capture device so that images of the room 200 may be generated with proper distortions to accurately simulate images captured via the image capture device. For example, the developer may provide a point spread function 152 of one or more lenses, as described in more detail below regarding FIG. 4.”  ¶ [0039]: “With reference now to FIG. 4, and as mentioned above, it may be desirable to simulate distortions introduced into one or more images by an optical system, such as lenses of the image sensor(s) of HMD devices. As described above, distortions and aberrations introduced by such optical systems may be modeled using a point spread function 152 that describes how light spreads when it passes through a lens.”   ¶ [0040]: “FIG. 4 illustrates one example of a point spread function 400 of a lens. In the example of FIG. 4, the point spread function 400 is modeled as a Gaussian function with a standard deviation of 0.5 that illustrates a relative intensity 404 of light focused at a pixel as it spreads out, or blurs, after passing through the lens. The x-axis of the point spread function 400 is the relative position 408 to the pixel along an axis of an output image 140.”) and 
 	creating or adapting the individual images of the second series of individual images (e.g., ¶ [0032]: “generate a first output image 140.”  ¶ [0034]: “a second output image, third output image and/or additional output images may be generated”) taking account of properties of the light ray within the lens (e.g., ¶ [0032]: “using the point spread function 152”; ¶ [0034]: “using the look up table 172.”) (¶ [0032]: “Using the point spread function 152, the computing device 104 may utilize a ray tracer 156 to ray trace a first input raster image 132 and generate a first output image 140. Next, the computing device 104 may generate a look up table 172 based on ray tracing the first input raster image 132. For example, the first input raster image 132 may comprise a plurality of pixels 160. Each pixel of the plurality of pixels 160 may have a discrete location 164 within the image and a color value 168.”  ¶ [0034]: “As described in more detail below, the computing device 104 may receive additional input raster images for processing, such as a second input raster image, third input raster image, etc. Accordingly, and in one potential advantage of the present disclosure, a second output image, third output image and/or additional output images may be generated, respectively, using the look up table 172.”   ¶ [0043]: “With reference again to FIG. 1 and as described above, using the point spread function 152 a first input raster image 132 may be ray traced to generate a first output image 140.”  ¶ [0044]: “The ray-tracer 156 may project each pixel of the first input raster image 132 on a first side of a simulated lens onto a first output image 140 on an opposing side of the simulated lens by calling the point spread function 152 for every point.”  ¶ [0065]: “At 608, the method 600 may include obtaining a first input raster image comprising a plurality of pixels. At 612, the method 600 may include ray tracing the first input raster image using the point spread function to generate a first output image.”  ¶ [0066]: “At 616, the method 600 may include, based on ray tracing the first input raster image, generating a look up table by computing a contribution to a pixel in the first output image, wherein the contribution is from a pixel at each location of a subset of locations in the first input raster image. At 620, the method 600 may include, wherein the subset of locations comprises locations of at least 512 different pixels.”  ¶ [0067]: “At 624, the method 600 may include, at a runtime stage, obtaining a second input raster image comprising a plurality of pixels. At 628, the method 600 may include using the look up table to generate a second output image from the second input raster image.”   ¶ [0020]: “For example, in FIG. 1, the user computing device 120 or the HMD device 124 may request that computing device 104 process a plurality of images to simulate the effect of viewing the images through one or more lenses or other optical system.”  ¶ [0021]: “The computing device 104 may comprise a rasterizer 128, which may convert each image of the plurality of images into an input raster image 132. In other examples, the user computing device 120 may select a plurality of input raster images 132 already stored by the computing device 104.”  ¶ [0022]: “In yet another example, discussed in more detail below, the user computing device 120 may request that computing device 104 generate a plurality of input raster images 132 from a model environment 136. The model environment 136 may comprise one or more predetermined three-dimensional worlds from which environment images may be generated.”  ¶ [0027]: “With reference again to FIG. 1, the rasterizer 128 may generate one or more input raster images 132 that simulate a view of the room 200 from a perspective of the HMD device 208 at given positions and orientations along the path 204. In different examples, the rasterizer 128 may generate the input raster images 132 for a computer-generated film, video game, virtual or mixed reality application, etc.”  ¶ [0034]: “As described in more detail below, the computing device 104 may receive additional input raster images for processing, such as a second input raster image, third input raster image, etc. Accordingly, and in one potential advantage of the present disclosure, a second output image, third output image and/or additional output images may be generated, respectively, using the look up table 172.”).
 	Thus, in order to simulate a camera lens for compositing real and virtual images, it would have been obvious to one of ordinary skill in the art to have modified the system taught by NATRESS to simulate the camera lens by determining properties of a light ray within the camera lens recording a first image to create or adapt a second image taking account of properties of the light ray within the lens, as taught by CONNELL.
 	Regarding claim 2 (depends on claim 1), NATTRESS discloses:
 	wherein determining properties of the light ray within the lens comprises determining an entrance pupil (e.g., ¶ [0056]: “A Zoom meta-data value of 84245 also corresponds to a nodal point calibration of 282.87 mm. This is the distance from CCD to the nodal point. The nodal point is also called the entrance pupil. It is where all incoming rays converge in the lens and it is where the true camera position lies. The nodal point is not fixed in space relative to the rest of the camera, but changes as the zoom of the lens changes.”) and a field of view of the lens (e.g., ¶ [0001]: “field of view”; ¶ [0017]: “depth of field”; ¶ [0023]: “field of view”;  ¶ [0055]: “A Zoom meta-data value of 84245 corresponds to a field of view of the lens (FOV) of 13.025 degrees.”;  ¶ [0057]: “field of view”) for the individual images of the first series of individual images (e.g., ¶ [0003]: “what the status of the lens focus, zoom and aperture is for every frame of video recorded”) (¶ [0016]: “The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. The camera also generates a time code 15 which it uniquely assigns to each frame of video using an assignment module 16. Assigning the same timecode to the set of collected sensor data recorded at the same time produces meta-data 17 of the camera image.”   ¶ [0017]: “This meta-data can then be transmitted from an output 18 to a computer system (by cable, wireless or other means) where processing can take place that will convert the meta-data into camera data 19. The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”  ¶ [0023]: “In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.”  ¶ [0057]: “An advantage of generating the 3D computer graphics in real time is that animations can be stored in the system as well as a virtual set. By triggering the playback of an animation manually or at a specific time-code the animation can be generated so that it is produced in synchronization with the camera video, thus allowing complex special effects shots to be previewed during production. Later, in the post production phase, the animations will be rendered at a high quality, using the camera data recorded during production to ensure an accurate visual match between the recorded video and the rendered animation in terms of position, orientation, perspective, field of view, focus, and depth of field.”  ¶ [0003]: “It is desirable for a good-looking virtual set that there is an accurate dynamic link between the camera recording the actors and the computer generating the 3D graphics. It is preferred that the computer receives data indicating precisely where the camera is, which direction it is pointing, and what the status of the lens focus, zoom and aperture is for every frame of video recorded. This ensures that the perspective and view of the virtual set is substantially the same as that of the video of the actor that is being placed into the virtual set, and that when the camera moves, there is synchronization between the real camera move and the view of the virtual set.”  ¶ [0001]: “The invention relates to producing a series of generated images in response to data from a camera/lens system in such a way that the generated images match the visual representation resulting from the data parameters. The optical qualities of the generated images are similar to the optical qualities of the images resulting from the camera/lens system. Optical qualities that may be modified according to the present invention include qualities such as depth of field, focus, t-stop (exposure), field of view and perspective.”); and/or
 	wherein creating or adapting the individual images of the second series of individual images is effected taking account of the entrance pupil (¶ [0056]: “the entrance pupil”) and the field of view of the lens (¶ [0023]: “field of view,” ¶ [0055]: “a field of view of the lens (FOV)”) of the respective individual image (¶ [0016]: “meta-data 17 of the camera image.”) of the first series of individual images (¶ [0031]: “Each line of meta-data represents what is happening to the lens and camera at an instance of time, which is specified by the timecode.”  ¶ [0032]: “Timecode refers to the time a frame of video or film is recorded at. The four numbers represent hours, minutes, seconds and frames.”) (¶ [0016]: “The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. The camera also generates a time code 15 which it uniquely assigns to each frame of video using an assignment module 16. Assigning the same timecode to the set of collected sensor data recorded at the same time produces meta-data 17 of the camera image.”   ¶ [0017]: “This meta-data can then be transmitted from an output 18 to a computer system (by cable, wireless or other means) where processing can take place that will convert the meta-data into camera data 19. The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”   ¶ [0023]: “In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.”  ¶ [0055]: “A Zoom meta-data value of 84245 corresponds to a field of view of the lens (FOV) of 13.025 degrees.”  ¶ [0056]: “A Zoom meta-data value of 84245 also corresponds to a nodal point calibration of 282.87 mm. This is the distance from CCD to the nodal point. The nodal point is also called the entrance pupil. It is where all incoming rays converge in the lens and it is where the true camera position lies. The nodal point is not fixed in space relative to the rest of the camera, but changes as the zoom of the lens changes. Again, the focus distance is from the CCD to the object in the focal plane, whereas in this particular computer simulation of the lens, the focus distance is from the point in space that represents the camera.”¶ [0003]: “It is desirable for a good-looking virtual set that there is an accurate dynamic link between the camera recording the actors and the computer generating the 3D graphics. It is preferred that the computer receives data indicating precisely where the camera is, which direction it is pointing, and what the status of the lens focus, zoom and aperture is for every frame of video recorded. This ensures that the perspective and view of the virtual set is substantially the same as that of the video of the actor that is being placed into the virtual set, and that when the camera moves, there is synchronization between the real camera move and the view of the virtual set.”).
  	Regarding claim 3 (depends on claim 2), whereas NATTRESS is not explicit as to, CONNELL further teaches: 
  	wherein creating or adapting (e.g., ¶ [0032]: “generate a first output image 140.”  ¶ [0034]: “a second output image, third output image and/or additional output images may be generated, respectively,”) comprises performing a point spread function (¶ [0032]: “Using the point spread function 152,”; ¶ [0034]: “using the look up table 172.”) and/or an optical transfer function and/or a ray function (¶ [0032]: “Using the point spread function 152, the computing device 104 may utilize a ray tracer 156 to ray trace a first input raster image 132 and generate a first output image 140. Next, the computing device 104 may generate a look up table 172 based on ray tracing the first input raster image 132. For example, the first input raster image 132 may comprise a plurality of pixels 160. Each pixel of the plurality of pixels 160 may have a discrete location 164 within the image and a color value 168.”  ¶ [0034]: “As described in more detail below, the computing device 104 may receive additional input raster images for processing, such as a second input raster image, third input raster image, etc. Accordingly, and in one potential advantage of the present disclosure, a second output image, third output image and/or additional output images may be generated, respectively, using the look up table 172.”   ¶ [0043]: “With reference again to FIG. 1 and as described above, using the point spread function 152 a first input raster image 132 may be ray traced to generate a first output image 140.”  ¶ [0044]: “The ray-tracer 156 may project each pixel of the first input raster image 132 on a first side of a simulated lens onto a first output image 140 on an opposing side of the simulated lens by calling the point spread function 152 for every point.”  ¶ [0065]: “At 608, the method 600 may include obtaining a first input raster image comprising a plurality of pixels. At 612, the method 600 may include ray tracing the first input raster image using the point spread function to generate a first output image.”  ¶ [0066]: “At 616, the method 600 may include, based on ray tracing the first input raster image, generating a look up table by computing a contribution to a pixel in the first output image, wherein the contribution is from a pixel at each location of a subset of locations in the first input raster image. At 620, the method 600 may include, wherein the subset of locations comprises locations of at least 512 different pixels.”  ¶ [0067]: “At 624, the method 600 may include, at a runtime stage, obtaining a second input raster image comprising a plurality of pixels. At 628, the method 600 may include using the look up table to generate a second output image from the second input raster image.”   ¶ [0020]: “For example, in FIG. 1, the user computing device 120 or the HMD device 124 may request that computing device 104 process a plurality of images to simulate the effect of viewing the images through one or more lenses or other optical system.”  ¶ [0021]: “The computing device 104 may comprise a rasterizer 128, which may convert each image of the plurality of images into an input raster image 132. In other examples, the user computing device 120 may select a plurality of input raster images 132 already stored by the computing device 104.”  ¶ [0022]: “In yet another example, discussed in more detail below, the user computing device 120 may request that computing device 104 generate a plurality of input raster images 132 from a model environment 136. The model environment 136 may comprise one or more predetermined three-dimensional worlds from which environment images may be generated.”  ¶ [0027]: “With reference again to FIG. 1, the rasterizer 128 may generate one or more input raster images 132 that simulate a view of the room 200 from a perspective of the HMD device 208 at given positions and orientations along the path 204. In different examples, the rasterizer 128 may generate the input raster images 132 for a computer-generated film, video game, virtual or mixed reality application, etc.”  ¶ [0034]: “As described in more detail below, the computing device 104 may receive additional input raster images for processing, such as a second input raster image, third input raster image, etc. Accordingly, and in one potential advantage of the present disclosure, a second output image, third output image and/or additional output images may be generated, respectively, using the look up table 172.”).
 	Thus, in order to simulate a camera lens for compositing real and virtual images, it would have been obvious to one of ordinary skill in the art to have modified the system taught by NATRESS to simulate the camera lens by determining properties of a light ray within the camera lens recording a first image to create or adapt a second image taking account of properties of the light ray within the lens, as taught by CONNELL.
 	Regarding claim 4 (depends on claim 1), NATTRESS discloses:
 	combining an image content of the first series of individual images and the image content of the second series of individual images (¶ [0024]: “The computer graphic images are displayed on a monitor 41, as shown in FIG. 2, and also transmitted 42 to a video monitor or compositing apparatus. The compositing apparatus can display a composite image of the video from the camera and the corresponding computer graphics generated by the 3D computer graphics techniques using the information from the camera data.” ), 
 	wherein the combining comprises
 adapting the image content of the individual images of the second series of individual images to the image content of the individual images of the first series of individual images ( ) ([0023] In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.  ¶ [0025] Image-based processing 43 of the computer graphics can be used to enhance the alignment between the computer graphics and the recorded video.   [0026] Lens distortion, where the video image recorded by the camera appears distorted due to the particular lenses being used by the camera, can also be applied to the computer graphics using image-based processing techniques. Computer graphics generally do not exhibit any lens distortion because a lens is not used in their production. The computer simulation of a virtual camera will generally not produce lens distortions. If the computer simulation of a virtual camera is capable of simulating lens distortions then the lens information from the camera data can be used as parameters in the simulation of the virtual camera, otherwise the image processing techniques can be used.   [0027] Lens distortion varies as the lens elements move inside the camera. By using the lens information from the camera data, the correct nature and amount of lens distortion can be calculated and made to vary with any adjustments to the lens elements in the camera. Similarly, an inverse lens distortion can also be calculated. An inverse distortion is an image based process such that applying it will remove the lens distortion present in the image. To ensure an accurate visual match between the video images and the computer graphics, either the lens distortion from the video images can be applied to the computer graphics, or the lens distortion can be removed from the video images.   [0028] In the first case, the video images have lens distortion caused by the lenses used in the camera, and an equivalent distortion in terms of nature and amount are calculated from the camera data and applied to the computer graphics via the image-based processing. In the second case, the computer graphics have no lens distortion due to the lack of lens distortion simulation in the 3D virtual camera that is used to produce them, and the video images have no lens distortion due to the application of the inverse distortion using image-based processing upon the video images.) or 
 creating the individual images of the second series of individual images ([0027] Lens distortion varies as the lens elements move inside the camera. By using the lens information from the camera data, the correct nature and amount of lens distortion can be calculated and made to vary with any adjustments to the lens elements in the camera. Similarly, an inverse lens distortion can also be calculated. An inverse distortion is an image based process such that applying it will remove the lens distortion present in the image. To ensure an accurate visual match between the video images and the computer graphics, either the lens distortion from the video images can be applied to the computer graphics, or the lens distortion can be removed from the video images.    [0028] In the first case, the video images have lens distortion caused by the lenses used in the camera, and an equivalent distortion in terms of nature and amount are calculated from the camera data and applied to the computer graphics via the image-based processing. In the second case, the computer graphics have no lens distortion due to the lack of lens distortion simulation in the 3D virtual camera that is used to produce them, and the video images have no lens distortion due to the application of the inverse distortion using image-based processing upon the video images.),
 in each case taking account of an entrance pupil (¶ [0056]: “the entrance pupil.”) and a field of view (e.g., ¶ [0055]: “a field of view of the lens (FOV)” ) of the lens of the respective individual image of the first series of individual images ( ) (¶ [0023]: “In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.”  ¶ [0055]: “A Zoom meta-data value of 84245 corresponds to a field of view of the lens (FOV) of 13.025 degrees.”  ¶ [0056]: “A Zoom meta-data value of 84245 also corresponds to a nodal point calibration of 282.87 mm. This is the distance from CCD to the nodal point. The nodal point is also called the entrance pupil. It is where all incoming rays converge in the lens and it is where the true camera position lies. The nodal point is not fixed in space relative to the rest of the camera, but changes as the zoom of the lens changes. Again, the focus distance is from the CCD to the object in the focal plane, whereas in this particular computer simulation of the lens, the focus distance is from the point in space that represents the camera.”).
   	Regarding claim 5 (depends on claim 4), NATTRESS discloses that adapting or creating the individual images comprises: 
 	besides taking account of the entrance pupil (¶ [0056]: “A Zoom meta-data value of 84245 also corresponds to a nodal point calibration of 282.87 mm. This is the distance from CCD to the nodal point. The nodal point is also called the entrance pupil. It is where all incoming rays converge in the lens and it is where the true camera position lies. The nodal point is not fixed in space relative to the rest of the camera, but changes as the zoom of the lens changes.”) and the field of view (¶ [0055]: “A Zoom meta-data value of 84245 corresponds to a field of view of the lens (FOV) of 13.025 degrees.”), taking account of at least one of a position of an exit pupil, a depth of field (¶ [0001]: “Optical qualities that may be modified according to the present invention include qualities such as depth of field, focus, t-stop (exposure), field of view and perspective.”  ¶ [0017]: “The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”), vignetting, a distortion (e.g., ¶ [0026]: “Lens distortion, where the video image recorded by the camera appears distorted due to the particular lenses being used by the camera, can also be applied to the computer graphics using image-based processing techniques.”  ¶ [0026]: “If the computer simulation of a virtual camera is capable of simulating lens distortions then the lens information from the camera data can be used as parameters in the simulation of the virtual camera, otherwise the image processing techniques can be used.”), a bokeh, a chromatic aberration, a focus (¶ [0001]: “Optical qualities that may be modified according to the present invention include qualities such as depth of field, focus, t-stop (exposure), field of view and perspective.”  ¶ [0023]: “focus”), a position of lens elements within the lens (¶ [0020]: “Because some embodiments of the present invention take into account the lens movements, the 3D point in the camera data that represents the true optical position of the camera 29 is calculated as shown at block 30 by taking the fixed lens length offset 31 (illustrated in FIG. 4) and adding it to the calculated moving lens offset 32 in the orientation of the camera 33, and adding that vector to the vector representing the base position of the camera 34 relative to the fixed reference point.”  ¶ [0021]: “The true optical position of the camera is important because the calculations to produce the accurate camera data are only as accurate as the accuracy of the position data. When the focus or zoom of the camera is changed, the optical center of the camera changes because the various lens elements inside the camera move.”  ¶ [0028]: “In the first case, the video images have lens distortion caused by the lenses used in the camera, and an equivalent distortion in terms of nature and amount are calculated from the camera data and applied to the computer graphics via the image-based processing.”), an aperture (¶ [0003]: “aperture”;  ¶ [0017]: “The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”), an exposure duration (¶ [0001]: “Optical qualities that may be modified according to the present invention include qualities such as depth of field, focus, t-stop (exposure), field of view and perspective.”), a color appearance, and a reflection within the lens.
	Regarding claim 6 (depends on claim 1), NATTRESS discloses:
 	wherein creating the individual images of the second series of individual images comprises creating the individual images with rendering a virtual scene (e.g., ¶ [0057]: “a virtual set”) (¶ [0029]: “3D computer graphics rendering techniques are constantly improving in both quality and speed. During the post production phase, in a high-quality 3D computer graphics rendering or compositing program, the recorded camera data can be used to render an accurate representation of focus and depth of field.”  ¶ [0057]: “An advantage of generating the 3D computer graphics in real time is that animations can be stored in the system as well as a virtual set. By triggering the playback of an animation manually or at a specific time-code the animation can be generated so that it is produced in synchronization with the camera video, thus allowing complex special effects shots to be previewed during production. Later, in the post production phase, the animations will be rendered at a high quality, using the camera data recorded during production to ensure an accurate visual match between the recorded video and the rendered animation in terms of position, orientation, perspective, field of view, focus, and depth of field.”  ¶ [0002]: “The present invention is designed to facilitate the use of "virtual sets" in motion pictures. Virtual sets are similar to the real, physical sets used in the motion picture and TV industries in that they create an environment for actors to perform in, but whereas physical sets are constructed using real materials, virtual sets are constructed inside a computer using 3D graphics techniques.”  ¶ [0003]: “It is desirable for a good-looking virtual set that there is an accurate dynamic link between the camera recording the actors and the computer generating the 3D graphics. It is preferred that the computer receives data indicating precisely where the camera is, which direction it is pointing, and what the status of the lens focus, zoom and aperture is for every frame of video recorded. This ensures that the perspective and view of the virtual set is substantially the same as that of the video of the actor that is being placed into the virtual set, and that when the camera moves, there is synchronization between the real camera move and the view of the virtual set.”).
	Regarding claim 7 (depends on claim 1), NATTRESS discloses:
 	wherein adapting the individual images of the second series of individual images is preceded by creating the [sic: first series of] individual images with the lens for a camera (¶ [0016]: “A camera 1 such as a film, video, or high-definition video camera can be fitted with sensors 2 as part of the lens 3. The lens sensors 2 can produce a digital signal 4 that represents the positions of the lens elements they are sensing. Additional position and orientation sensors 5 on the camera itself can reference their positions to a fixed reference point 6 (shown in FIG. 4) not attached to the camera. The camera sensors also produce a digital signal 7, which is later combined at a combination module 8 with the lens sensor signal to be transmitted from a transmission unit 9 to a computer system 10 as shown in FIG. 2. The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. The camera also generates a time code 15 which it uniquely assigns to each frame of video using an assignment module 16. Assigning the same timecode to the set of collected sensor data recorded at the same time produces meta-data 17 of the camera image.”  ¶ [0017]: “This meta-data can then be transmitted from an output 18 to a computer system (by cable, wireless or other means) where processing can take place that will convert the meta-data into camera data 19. The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”  ¶ [0022] ;  ‘The calibrated camera data, orientational camera data, and true optical position of the camera data are combined together as shown at block 35 to be stored on computer disc or other storage 36 for later use in either a 3D computer graphics system or compositing system.”  ¶ [0023]: “In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.  NOTE: The camera images and camera metadata are recorded first, and the obtained camera metadata is subsequently used to adapt or generate computer graphics 40 to correspond to the video images in terms of optical qualities.).
	Regarding claim 9 (depends on claim 1), NATTRESS discloses:
 	determining properties of the light ray comprises recording one or more imaging parameters of the lens during capturing of the first series of individual images ( ) (¶ [0016]: “A camera 1 such as a film, video, or high-definition video camera can be fitted with sensors 2 as part of the lens 3. The lens sensors 2 can produce a digital signal 4 that represents the positions of the lens elements they are sensing. Additional position and orientation sensors 5 on the camera itself can reference their positions to a fixed reference point 6 (shown in FIG. 4) not attached to the camera. The camera sensors also produce a digital signal 7, which is later combined at a combination module 8 with the lens sensor signal to be transmitted from a transmission unit 9 to a computer system 10 as shown in FIG. 2. The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. The camera also generates a time code 15 which it uniquely assigns to each frame of video using an assignment module 16. Assigning the same timecode to the set of collected sensor data recorded at the same time produces meta-data 17 of the camera image.” ¶ [0017]: “This meta-data can then be transmitted from an output 18 to a computer system (by cable, wireless or other means) where processing can take place that will convert the meta-data into camera data 19. The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”  ¶ [0022]: “The calibrated camera data, orientational camera data, and true optical position of the camera data are combined together as shown at block 35 to be stored on computer disc or other storage 36 for later use in either a 3D computer graphics system or compositing system.”); and 
 	adapting or creating the individual images of the second series of individual images comprises adapting or creating the individual images of the second series of individual images with imaging parameters (¶ [0017]: “This meta-data can then be transmitted from an output 18 to a computer system (by cable, wireless or other means) where processing can take place that will convert the meta-data into camera data 19. The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”  ¶ [0023]: “In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.”).
	Regarding claim 10 (depends on claim 1), NATTRESS discloses:
 	wherein the individual images of the second series of individual images are created with the imaging parameters of the lens in real time (¶ [0023]: “In real time, 3D computer graphics techniques can display a pre-prepared or generated animation or scene 37. The virtual camera 38 used in the 3D techniques uses the accurate information from the camera data to allow it to produce graphics 40, as shown in block 39, which correspond to the video images in terms of position, orientation and perspective, field of view, focus, and depth of field--the optical qualities.”  ¶ [0026]: “Lens distortion, where the video image recorded by the camera appears distorted due to the particular lenses being used by the camera, can also be applied to the computer graphics using image-based processing techniques. Computer graphics generally do not exhibit any lens distortion because a lens is not used in their production. The computer simulation of a virtual camera will generally not produce lens distortions. If the computer simulation of a virtual camera is capable of simulating lens distortions then the lens information from the camera data can be used as parameters in the simulation of the virtual camera, otherwise the image processing techniques can be used.”).
	Regarding claim 11 (depends on claim 1), NATTRESS discloses:
 	wherein determining properties of the light ray comprises recording a temporal series of imaging parameters (e.g.,  ¶ [0016]: “meta-data 17 of the camera image.”) (¶ [0016]: “The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. The camera also generates a time code 15 which it uniquely assigns to each frame of video using an assignment module 16. Assigning the same timecode to the set of collected sensor data recorded at the same time produces meta-data 17 of the camera image.”  ¶ [0017]: “The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”   ¶ [0031]: “Each line of meta-data represents what is happening to the lens and camera at an instance of time, which is specified by the timecode.”  ¶ [0032]: “Timecode refers to the time a frame of video or film is recorded at. The four numbers represent hours, minutes, seconds and frames.”).
	Regarding claim 12 (depends on claim 1), NATTRESS discloses the method further comprises at least one of:
 	planning a capturing of the first series of individual images based on the recording of the temporal series of imaging parameters (NOTE: this limitation doesn’t need to be met since the alternative has been met); and 
 	capturing the first series of individual images with the recording of the temporal series of imaging parameters (¶ [0016]: “The camera sensors also produce a digital signal 7, which is later combined at a combination module 8 with the lens sensor signal to be transmitted from a transmission unit 9 to a computer system 10 as shown in FIG. 2. The camera itself records the image presented to it, for example, via videotape 11, and can also transmit from an output 12 (via cable or other means) the video image to a compositing 13 or monitoring 14 apparatus. The camera also generates a time code 15 which it uniquely assigns to each frame of video using an assignment module 16. Assigning the same timecode to the set of collected sensor data recorded at the same time produces meta-data 17 of the camera image.”  ¶ [0017]: “This meta-data can then be transmitted from an output 18 to a computer system (by cable, wireless or other means) where processing can take place that will convert the meta-data into camera data 19. The camera data is used by 3D computer graphics software 20 or compositing application 21 (as shown in FIG. 2) to allow the systems to accurately simulate the real camera in terms of optical qualities such as position, orientation and focus, aperture and depth of field.”).
	Regarding claim 13 (depends on claim 1), NATTRESS discloses: 
 	wherein the method is provided to be performed in at least one of cinematography (¶ [0002]: “The present invention is designed to facilitate the use of "virtual sets" in motion pictures.”  ¶ [0032]: “Film and video for theatrical presentation”), photography, computer games, medical imaging, security applications such as, for example, face recognition, computer-based simulations, virtual reality, and industrial metrology.
 	Regarding claim 14 (depends on claim 1), claim 14 is directed to a data processing system comprising means for carrying out the method of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
 Allowable Subject Matter
 	Dependent claim 8 would be allowable if rewritten to overcome the claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
  	Rasmussen et al. (US 10692288) discloses a method for compositing images for augmented reality.  The method may comprise: capturing a first image of a physical environment using a mobile device; receiving a second image from a content provider system, the second image being generated by rendering a view from a virtual camera in a virtual environment; and generating a third image by compositing the first image and the second image.
 	Rioux (US 6268863) discloses simulating a photographic camera for rendering two-dimensional images of virtual three-dimensional objects enhances flexibility and ease of use of a rendering system. Simulating a photographic camera is performed by determining light from virtual light sources that passes through a lens of the simulated photographic camera having an aperture, focus, and shutter speed and is incident upon the imaging plane within the camera.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675